1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10

11   IN RE STRIKE 3 HOLDINGS, LLC, CASES       Case Nos.   2:18-cv-00997-MCE-GGH
                                                           2:18-cv-03086-KJM-KJN
12                                                         2:18-cv-03087-KJM-KJN
                                                           2:18-cv-03088-JAM-DB
13                                                         2:18-cv-03091-JAM-CKD
                                                           2:18-cv-03093-TLN-EFB
14                                                         2:18-cv-03094-JAM-DB
                                                           2:18-cv-03095-WBS-KJN
15                                                         2:18-cv-03096-KJM-DB

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           1
 1         Review of the above-captioned actions reveals they are all related under this
 2   Court’s Local Rule 123. The listed actions involve the same or similar parties,
 3   properties, claims, events, and/or questions of fact or law. Accordingly, assignment of
 4   the actions to the same district judge and magistrate judge will promote convenience,
 5   efficiency, and economy for the Court and parties. An order relating cases under this
 6   Court’s Local Rule 123 merely assigns them to the same district judge and magistrate
 7   judge, and no consolidation of cases is effected.
 8         On the basis of good cause, this Court ORDERS that the above-captioned actions
 9   are reassigned to U.S. District Judge Morrison C. England, Jr., and U.S. Magistrate
10   Judge Gregory G. Hollows with a new number to be assigned by the clerk.
11   All future filings shall denote the reassignment to U.S. District Judge England and U.S.
12   Magistrate Judge Hollows by replacing the trailing initials on each case number with:
13   MCE-GGH.
14
           IT IS SO ORDERED.
15

16   Dated: December 5, 2018

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
